


Exhibit 10(j)(iv)


FOURTH AMENDMENT TO TERM LOAN AGREEMENT






THIS FOURTH AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of May
13, 2015, by and among REGENCY CENTERS, L.P., a Delaware limited partnership
(the “Borrower”), REGENCY CENTERS CORPORATION, a Florida corporation (the
“Parent”), each of the Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders.


WHEREAS, the Borrower, the Parent, the Lenders, the Administrative Agent and
certain other parties have entered into that certain Term Loan Agreement dated
as of November 17, 2011 (as amended from time to time and as in effect
immediately prior to the effectiveness of this Amendment, the “Credit
Agreement”);


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree a s follows:


Section 1.    Specific Amendments to Credit Agreement.    Upon the effectiveness
of this
Amendment, the parties hereto agree that the Credit Agreement shall be amended
as follows:


(a)    The Credit Agreement is amended by adding the following new definitions
in Section
1.1. in proper alphabetical order:


“Fourth Amendment Effective Date” means May 13, 2015.


“Unrestricted Cash” means, as of any date of determination, cash and Cash
Equivalents held by the Borrower and its Subsidiaries other than tenant deposits
and other cash and Cash Equivalents that are subject to a Lien (other than Liens
of a depository institution or securities intermediary arising by virtue of any
statutory or common law provisions, rights of set -off or similar rights or
remedies as to deposit accounts or securities accounts or other funds maintained
with such depository institution or securities intermediary (other than any of
the foregoing intend ed as cash collateral)) or a Negative Pledge or the
disposition of which is restricted in any way that would prohibit the use
thereof for the payment of Indebtedness.


(b) The Credit Agreement is further amended by restating the following
definitions of “Capitalization Rate”, “Third Party Net Income” and “Total Asset
Value” set forth in Section 1.1. in their entireties as follows:


“Capitalization Rate” means 6.50%.


“Third Party Net Income” means, with respect to a Person and for a given period
(a) net income from fees, commissions and other compensation derived from
(without duplication) (i) managing and/or leasing properties owned by third
parties; (ii) developing properties for third parties; (iii) arranging for
property acquisitions by third parties; (iv) arranging financing for third
parties and (v) consulting and business services performed for third parties;
minus (b) taxes paid or accrued in accordance with GAAP during such period by
any “taxable REIT subsidiary” (as defined in Sec.
856(l) of the Internal Revenue Code) of such Person or any of its Subsidiaries.
For
purposes of this definition, the term “third parties” shall include
Unconsolidated
Affiliates of a Person.


“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Consolidated Subsidiaries determined on a
consolidated basis in




--------------------------------------------------------------------------------




accordance with GAAP applied on a consistent basis: (a) cash, Cash Equivalents,
plus (b), the quotient of (i) EBITDA for the four fiscal quarters of the Parent
most recently ended, divided by (ii) the Capitalization Rate, plus (c) the GAAP
book value of Properties acquired during the period of four fiscal quarters most
recently ended, plus (d) the GAAP book value of all Development Properties, plus
(e) the GAAP book value of Unimproved Land plus (f) the GAAP book value of all
Mortgage Receivables and other promissory notes and plus (g) Capitalized Third
Party Net Income; provided, however that to the extent that the Total Asset
Value attributable to Capitalized Third Party Net Income would exceed 5.0% of
Total Asset Value, such excess shall be excluded. The Parent’s Ownership Share
of assets held by Unconsolidated Affiliates (excluding assets of the type
described in the immediately preceding clause (a)) will be included in Total
Asset Value calculations consistent with the above described treatment for
assets of the Parent and its Consolidated Subsidiaries. For purposes of
determining Total Asset Value, EBITDA from Properties acquired or disposed of
during the period of four fiscal quarters of the Parent most recently ended
shall be excluded. For purposes of determining Total Asset Value, the
calculation of EBITDA shall exclude Third Party Net Income. To the extent the
amount of Total Asset Value attributable to (x) Unimproved Land, Equity Interest
in Person other than Consolidated Subsidiaries and Mortgage Receivables, in the
aggregate, would exceed 20.0% of Total Asset Value, such excess shall be
excluded and (y) Development Properties would exceed 15.0% of Total Asset Value,
such excess shall be excluded.


(c)    The Credit Agreement is further amended by adding the following sentence
at the end
of the definition of “LIBOR” set forth in Section 1.1.:


If LIBOR determined as provided above would be less t han zero, LIBOR shall be
deemed to be zero.


(d)    The Credit Agreement is further amended by restating Section 9.1 .(a) in
its entirety as follows:


(a)    [Intentionally Omitted.]


(e)    The Credit Agreement is further amended by restating Section 9.1 .(b) in
its entirety as follows:
(b)    Ratio of Indebtedness to Total Asset Value. The Parent shall not permit
the ratio of (i) Indebtedness of the Parent and its Consolidated Subsidiaries to
(ii) Total Asset
Value to exceed 0.60 to 1.00 at any time. For purposes of calculating such
ratio, (A) Indebtedness shall be adjusted by deducting an amount equal to the
lesser of (1) the amount by which Unrestricted Cash exceeds $30,000,000 and (2)
the amount of Indebtedness that by its
terms is scheduled to mature within 24 months, and (B) Total Asset Value shall
be adjusted by deducting therefrom the amount by which Indebtedness is adjusted
under the preceding clause
(A).




--------------------------------------------------------------------------------






(f) The Credit Agreement is further amended by restating Section 9.1.(e) in its
entirety as
follows:




(e)    Ratio of Secured Indebtedness to Total Asset Value. The Parent shall
not permit the ratio of (i) Secured Indebtedness of the Parent and its
Consolidated Subsidiaries to (ii) Total Asset Value to exceed 0.35 to 1.00 at
any time. For purposes of calculating such ratio, (A) Secured Indebtedness shall
be adjusted by deducting an amount equal to the lesser of (1) the amount by
which Unrestricted Cash exceeds
$30,000,000 and (2) the amount of Secured Indebtedness that by its terms is
scheduled to mature within 24 months, and (B) Total Asset Value shall be
adjusted by deducting
therefrom the amount by which Secured Indebtedness is adjusted under the
preceding
clause (A).


(g) The Credit Agreement is further amended by restating Section 9.1.(g) in its
entirety a s follows:


(g)    [Intentionally Omitted.]


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:


(a) a counterpart of this Amendment duly executed by the Borrower, the
Administrative
Agent and each of the Lenders;


(b) evidence that all fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid; and


(c) such other documents, instruments and agreements as the Administrative Agent
may reasonably request.


Section 3. Representations. The Borrower and the Parent represent and warrant to
the
Administrative Agent and the Lenders that:


(a) Authorization. Each of the Borrower and the Parent has the right and power,
and has taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms. This Amendment has been duly executed and delivered by a duly authorized
officer of the Borrower and the Parent and each of this Amendment and the Credit
Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of the Borrower and the Parent enforceable against the Borrower and
the Parent in accordance with its respective te rms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.


(b) Compliance with Laws, etc. The execution and delivery by each of the
Borrower and the Parent of this Amendment and the performance by the Borrower
and the Parent of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance wit h their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise: (i) require any
Governmental Approval or violate any Applicable Law (including Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of the Borrower, the Parent, or any other Loan Party, or any






--------------------------------------------------------------------------------






indenture, agreement or other instrument to which the Borrower, the Parent, or
any other Loan Party is a party or by which it or any of its properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower,
the Parent, or any other Loan Party.


(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof or will exist immediately after giving effect to this
Amendment.


Section 4. Reaffirmation of Representations by Borrower and Parent . Each of the
Parent and the Borrower hereby reaffirms that the representations and warranties
made or deemed made by the Parent, the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty is true and
correct in all respects) on and as of the date hereof with the same force and
effect as if made on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Credit
Agreement or the other Loan Documents..


Section 5. Reaffirmation of Guaranty by Parent. The Parent hereby reaffirms its
continuing obligations to the Administrative Agent and the Lenders under the
Guaranty and agrees that the transactions contemplated by this Amendment shall
not in any way affect the validity and enforceability of the Guaranty, or
reduce, impair or discharge the obligations of the Parent thereunder.


Section 6. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.


Section 7. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable costs and expenses (including reasonable attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STAT E OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 10. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effe ct. The amendments contained herein shall be deemed to have prospective
application only from the date as of which this Amendment is dated.


Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.




















--------------------------------------------------------------------------------




Section 12. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement
as amended by this Amendment.


[Signatures on Next Page]
















































































































--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to Term
Loan Agreement to be executed as of the date first above written.
BORROWER:
                        REGENCY CENTERS, L.P.
 
 
 
 
 
By:
Regency Centers Corporation, Its sole general partner
 
 
By:
/s/ Scott R. Prigge      
Name: Scott R. Prigge Title: Senior Vice President

                                                           PARENT:
                                            REGENCY CENTERS CORPORATION,
 
 
 
 
 
By:
/s/ Scott R. Prigge      
Name: Scott R. Prigge Title: Senior Vice President





































































[Signatures Continued on Next Page]






--------------------------------------------------------------------------------








[Signature Page to Fourth Amendment to Term Loan Agreement for Regency Centers,
LP.]


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and as a Lender
 
 
 
 
 
By:
/s/ Andrew W Hussion     
Name: Andrew W. Hussion Title: Director





























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to Fourth Amendment to Term Loan Agreement for Regency Centers,
LP.]


PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Ken Carl  
Name: Ken Carl Title: Senior Vice President





































































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to Fourth Amendment to Term Loan Agreement for Regency Centers,
LP.]
REGIONS BANK, as a Lender
 
 
By:
/s/ Kerri L.
Raines                                                            Name: Kerri L.
Raines Title: Senior Vice President





























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Fourth Amendment to Term Loan Agreement for Regency Centers,
LP.]
SUNTRUST BANK, as a Lender
 
 
By:
/s/ Danny
Stover                                                                   Name:
Danny Stover Title: Vice President



























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Fourth Amendment to Term Loan Agreement for Regency Centers,
LP.]
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ J. Lee
Hord                                                                   Name: J.
Lee Hord Title: Senior Vice President





































































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Fourth Amendment to Term Loan Agreement for Regency Centers,
LP.]
BANK OF AMERICA, N.A., as a Lender
 
 
By:
/s/ Asad A. Rafiq  
Name: Asad A. Rafiq Title: Vice President





































































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Fourth Amendment to Term Loan Agreement for Regency Centers,
LP.]
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
By:
/s/ Mohammad S Hasan  
Name: Mohammad S Hasan Title: Executive Director



























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to Fourth Amendment to Term Loan Agreement for Regency Centers,
LP.]
ROYAL BANK OF CANADA, as a Lender
 
 
By:
/s/ Daniel
LePage                                                               Name:
Daniel LePage Title: Authorized Signatory





























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to Fourth Amendment to Term Loan Agreement for Regency Centers,
LP.]
SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 
 
By:
/s/ Keith J.
Connolly                                                               Name:
Keith J. Connolly Title: Managing Director





























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Fourth Amendment to Term Loan Agreement for Regency Centers,
LP.]


MIZUHO BANK, LTD, as a Lender
 
 
By:
/s/ Raymond
Ventura                                                              Name:
Raymond Ventura Title: Managing Director

























































































[Signatures Continued on Next Page]


